Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Response to Arguments
Applicant’s arguments, see pages 14-18, filed 7/22/21, with respect to 103 rejections have been fully considered and are persuasive.  The rejections of claims 1-7, 9, 10, 12, 27, and 28 has been withdrawn because of the unexpected result of the claimed oligomer conjugate ((PPMO#1) pages 54, 115, and 117 and Figures 19 and 20) that shows superior properties compared to applicant’s casimersen (PMO#1) a morpholino oligomer having the same 5’ end moiety and same nucleobase sequence as PPMO#1, only lacking the –G-R6-Ac cell penetrating peptide (CPP) at the 3’ end compared with the claimed antisense oligomer conjugate.  The superior and unexpected result is in its in vitro exon skipping ability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635